In an action, inter alia, to recover damages for breach of an oral joint venture *353agreement, the defendants appeal from so much of an order of the Supreme Court, Kings County (Shaw, J.), dated April 21, 1987, as denied those branches of their motion which were to dismiss the first, second, fourth and fifth causes of action asserted against them, and the plaintiff cross-appeals from so much of the same order as denied that branch of his cross application which was for leave to serve an amended complaint in order to cure defects alleged by the defendants.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Justice Shaw in his memorandum decision at the Supreme Court; and it is further,
Ordered that the cross appeal is dismissed as academic, without costs or disbursements.
In his brief on appeal, the plaintiff indicates that he is not challenging so much of the order as denied that branch of his cross application which was for leave to serve an amended complaint alleging a cause of action against the defendant Ciprut to recover damages for tortious interference with a business relationship. Moreover, in light of our determination sustaining the first, second, fourth and fifth causes of action, that branch of the plaintiff’s cross application which was for leave to serve an amended complaint repleading those causes of action to cure the defects alleged by the defendants is academic. Thompson, J. P., Lawrence, Rubin and Eiber, JJ., concur.